lN THE UNlTED STATES DlSTRlCT COURT
FOR THE l\/HDDLE DISTRICT OF NORTl-l CAROLINA
EDDIE DARRELL BENOIST,
Plaintiff,
1:17CV597

V.

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

\_/L/‘~_/\,_/\../\.J\._/\._/\-._/\_/

Defendant.
MEMORANDUM OPll\llON AND RECOMMENDATION
OF UNITED STATES MAGISTRATE TUDGE

Piaintiff Eddie Darrell Benoist (“Plaintiff”) brought this action pursuant to Sections
205(§) and 1631@(3) of the Social Security Act (tlie “Ac€’), as amended (42 U.S.C. §§ 405(§§)
and 1383(®(3)), to obtain judicial review of a final decision of the Cornmissioner of Social
`Securitv denying his claims for Disability lnsurance Benetits and Supplernental Security
Incorne under, respectively, Tities ll and XVI of the Act. The parties have died cross-motions

for judgment, and the administrative record has been certified to the Court for revievv.

l. PROCEDURAL HlSTORY

Plaintiff protectivelv filed applications for Disability lnsurance Beneftts and

Suppiernental Security Incorne Benefits on October 1, 2012, alleging a disability onset date of
August 29, 2012 in both applications. (Tr. at 26, 219~33.)'1 Piaintift’s applications Were denied

initially (Tr. at 95“126, 163-68) and upon reconsideration (Tr. at 127-62, 173-90). 'I‘hereafter,

 

1 Transcript citations refer to the Sealed Administrative Recoi'd [Doc. #7].

 

 

Plaintiff requested an administrative hearing de novo before an Adrninistrative Law _`[udge
(“AL]”). (Tr. at l 91-92.) PlaintiffJ Plaintiff, along with his attorney and an impartial vocational
expert, attended the subsequent hearing on October 22, 2014. (I`r. at 26.) The AL] ultimately
concluded that Plaintiff was not disabled within the meaning of the Act from his alleged onset
date through May 26, 2015, the date of the administrative decision (Tr. at 43.) On September
29, 2016, the Appeals Council denied Plaintift’s request for review of this decision, thereby
making the AL]’s conclusion the Comrnissioner’s final decision for purposes of judicial review
(Tr. at ‘1~17.)
ll. LEGAL STANDARD

Federal law “autltorizes judicial review of the Social Security Commissioner’s denial of
social security benefits.” Hines v, Barnhart, 453 F.3d 559, 561 (4th Cir. 2006). However, the
scope of review of such a decision is “extremely limited.” Frady v. I-larris, 646 F.Zd 143, 144
(4th Cir. 1981). “The courts are not to try the case de novo.” Oppenheim v. Finch, 495 F.Zd
396, 397 (4th Cir. 1974). lnstead, “a reviewing court must uphold the factual findings of the
AL_] if they are supported by substantial evidence and were reached through application of the
correct legal standard.” Hancock v. Astrue, 667 P.Bd 470, 472 (4th Cir. 2012) (internal
quotation omitted).

“Substantial evidence means ‘such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion.”’ Hunter v. Sullivan, 993 F.Zd 31 34 (4th Cir. 1993)
(quoting Richardson v. Perales, 402 U.S. 389, 390 (1971)). “lt consists of more than a mere
scintilla of evidence but may be somewhat less than a preponderance.” Mastro v. Aptel, 270

F.3d 171, 176 (41'h Cir. 2001) (internal citations and quotation marks omitted). “lf there is

evidence to justify a refusal to direct a verdict were the case before a jury, then there is

 

substantial evidence.” Hunter, 993 F.2d at 34 (internal quotation marks omitted).

“ln reviewing for substantial evidence, the court should not undertake to re-weigh
conflicting evidence, make credibility determinations, or substitute its judgment for that of the
[AL]].” W, 270 F.?Bd at 176 (internal brackets and quotation marks omitted). “Where
conflicting evidence aiiows reasonable minds to differ as to whether a claimant is disabled, the
responsibility for that decision falls on the AL].” Hancock, 667 F.3d at 472. c‘The issue before
[the reviewing court], therefore, is not whether [the claimant] is disabled, but whether the
Al,]’s finding that [the claimant] is not disabled is supported by substantial evidence and was
reached based upon a correct application of the relevant law.” Craig v. Chater, 76 F.?)d 585,
589 (4th Cir. 1996),

In undertaking this limited review, the Court notes that “[a] claimant for disability
benefits bears the burden of proving a disability.” Hall v. Harris, 653 F,2d 260, 264 (4th Cir.
1981); in this context, “disability” means the “‘inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a continuous

period of not less than 12 months.’” Ld. (quoting 42 U.S.C. § 423(d) (l) (A]).Z

 

2 “The Sociai Security Act comprises two disability benefits programs The Social Security Disability Insurance
Program (SSDI), established by Title ll of the Act as amended, 42 U.S.C. § 401 et seq., provides benefits to
disabled persons who have contributed to the program while employed The Supplernental Security lncome
Program (SSI), established by Title XVI of the Act as amendedJ 42 U.S.C. § 1381 et seq., provides benefits to
indigent disabled persons. The statutory definitions and the regulations promulgated by the Seeretary_tor
determining disability, see 20 C.P'.R. pt. 404 (SSDI); 20 C,F.R. pt. 416 (SSI), governing these two programs are,
in all aspects relevant here, substantively identical.” CLaig, 76 F.?)d at 589 n.l.

3

“The Commissioner uses a five-step process to evaluate disability claims.” Hancock,
667 F.3d at 472 (citing 20 C.F.R. §§ 404.1520(a)(4); 416.920(a)(4)). “Under this process, the
Commissioner asks, in sequence, whether the claimant (1) worked during the alleged period

of disability; (2) had a severe impairment; (3) had an impairment that met or equaled the

requirements of a listed impairment; (4) could return to her past relevant work; and (5) if not,l

could perform any other work in the national economy.” E.”

A Bnding adverse to the claimant at any of several points in this ive-step sequence
forecloses a disability designation and ends the inquiry. For example, “[t]he nrst step
determines whether the claimant is engaged in ‘substantial gainful activity.’ if the claimant is
working, benefits are denied. The second step determines if the claimant is ‘severely’ disabled
lt not, benefits are denied.” Bennett v. Sullivan, 917 F.Zd 157, 159 (4th Cir. 1990).

On the other hand, if a claimant carries his or her burden at the first two steps, and if

the claimant’s impairment meets or equals a “listed impairment” at step three, “the claimant

 

is disabled.” Mastro, 270 F`.?)d at 177. Alternatively, if a claimant clears steps one and two,
but falters at step three, i.e., “[i]f a claimant’s impairment is not sufficiently severe to equal or
exceed a listed impairment,” then “the AL] must assess the claimant’s residual functional

capacity (‘RFC’).” l_d. at 179.3 Step four then requires the A_L] to assess whether, based on

 

3 “RFC is a measurement of the most a claimant can do despite [the claimant’s] limitations.” Hines, 453 F.?)d
at 562 (notlng that administrative regulations require R_FC to reflect claimant’s “ability to do sustained work-
related physical and mental activities in a work setting on a regular and continuing basis . . . [whichl means 8
hours a day, for 5 days a week, or an equivalent work schedule” (internal emphasis and quotation marks
omitted)). The RFC includes both a “physical exertional or strength limitation” that assesses the ciaimant’s
“ability to do sedenta_ry, light, medium, heavy, or very heavy work,” as well as “noneXertional limitations
(mental, sensory, or skin impairments).” §_ah, 653 F.2d at 265. “RFC is to be determined by the AL] only after
[the AL]§ considers all relevant evidence of a claimant’s impairments and any related symptoms (e.g., pain).”
I-lines, 453 F.Bd at 562463.

§
i
!

 

that RFC, the claimant can “perforni past relevant work”; if so, the claimant does not qualify
as disabled l_cl_. at 179~80. However, if the claimant establishes an inability to return to prior
work, the analysis proceeds to the fifth step, which “reqnires the [Government] to prove that
a significant number of jobs exist which the claimant could perform, despite the claimant’s
impairments.” m, 453 F.?)d at 563. ln making this determination, the AL] must decide `
“whether the claimant is able to perform other work considering both [the claimant’s RFC]
and [the claimant’s] vocational capabilities (age, education, and past work experience) to adjust
to a new job.” H_all,' 658 F.Zd at 264-65. lf, at this step, the Government cannot carry its
“evidentiary burden of proving that [the claimant] remains able to work other jobs available
in the community,” the claimant qualifies as disabled .M, 453 F‘.Zd at 567.
lll. DlSCUSSlOl\l

in the present case, the AL] found that Plaintiff had not engaged in “snbstantial gainful
activity” since August 29, 2012, his alleged onset date. Plaintiff therefore met his burden at
step one of the sequential evaluation process. (I'r. at 28.) At step two, the AL] further
determined that l’laintiff suffered from the following severe impairments:

diabetes mellitus with foot neuropathy, arthritis, and a learning disability[.]
(Tr. at 29.) The AL] found at step three that none of these impairments, individually or in
combinationJ met or equaled a disability listing (l`r. at 29-33.) The AL] therefore assessed
Plaintiff’ s RFC and determined that he could perform medium work with the following
additional lirnitations:

He can frequently climb ramps, stairs, ladders, ropes, and scaffolds; and can

frequently balance. fle can frequently reach overhead bilaterally. He can

understand, remember, and perform work tasks at GED Reasoning Level 02.
He can perform goal~oriented rather than production-oriented work (e,g., the

5

performance of work tasks in allotted time is more important [than] the pace at

which the work tasks are performed). lie can perform work that involves

routine tasks (i.e., no more than frequent changes in core work duties). He can

perform work in which independent goal setting or planning occurs no more

than frequently
(Tr. at 33.) Based on the RFC determination, the AL] found at step four of the analysis that `
Plaintiff was unable to perform any of his past relevant work. (Tr. at 40.) l-lowever, the Al,]
found at step five that, given Plaintiff’s age, education, work experience, RFC, and the
testimony of the vocational expert as to these factors, he could perform other jobs available
in the-national economy (Tr. at 41-42.) Accordingly, the AL] concluded that Plaintiff was
not disabled under the Act. (Tr. at 42~43.)

Plaintiff now challenges the ALJ’s listing analysis at step three. Specifically, Plaintiff
contends that the AL] erred in concluding that Plaintiff’s mental impairment did not meet
listing 12.05C (Intellectual Disability), 20 C.F.R. Part 404, Subpart P, Appendix l, 12.05(`,
(hereinafter “Listing l2.05C”). He argues that substantial evidence of his low IQ scores and
deficits in his adaptive functioning levels support a finding of mental retardation and,
therefore, disability, at step three of the sequential analysis At the time of the AL]’s decision,

listing 12.05C provided as follows:

lntellectual disability refers to significantly subaverage general intellectual
functioning with deficits in adaptive functioning initially manifested during the
developmental period; zi.e.-, the evidence demonstrates or supports onset of the

impairment before age 22.

The required level of severity for this disorder is met when the requirements in
A, B, C, or D are satisfied

C. A valid verbal, performance, or full scale lQ of 60 through 70 and a physical
or other mental impairment imposing an additional and significant work-related
limitation of function[.] l

20 C.F.R. Part 404, Subpart P, Appendix 1, § 12.05.4 In other words, a claimant must
demonstrate three elements to meet listing 12.05C: (l) deficits in adaptive functioning
manifested before age 22; (2) a valid lQ score of 60 through 770; and (3) another severe
impairment §§ Luckey v. U.S. Dep-t, ofl_lealth & Human Servs., 890 F.Zd 666, 668 (4th Cir.
1989).

in the present case, the parties agree that Plaintiff established the second and third
prongs of the Listing. At least some of Plaintiff° s IQ scores meet the Listing’s lQ requirement
while his diabetes and arthritis meet the additional severe impairment requirement Therefore,
the sole issue before the Court is whether substantial evidence supports the AL]’s finding that

Plaintiff did not manifest deficits in adaptive functioning before age 22. SM Hancock v.

 

4 The listings have been amended, effective january 17 2017. S_ee 20 C. F. R. Pt. 404, Subpt. P ,App. l,

§ 2. 05; 81 f"ed. Reg. 66161, 66167 (Sept. 26, 2016); see generally 81 Fed Reg. 66138 01 (Sept. 26, 2016). The
Court has reviewed the AL] s decision based on the version of listing 12. 05 in effect at the time of the AL] s
decision. ",Iherefore all references herein arc to the version of Listing 12 05 and related regulations in effect at
the time of the AL’] s decision. See 81 Fed. Reg. 66138 01 (Sept. 26 2016) (“f'ljhese Enal rules will be effective
on ]anuary 17,_ 2017.. .This means that we will use these final rules on and after their effective date in any
case in which we make a determination or decision We expect that f"ederal courts will review our final decisions
using the rules that were in effect at the time we issued the decisions if a court reverses our final decision and
remands a case for further administrative proceedings after the effective date of these final rules, we will apply
these final rules to the entire period at issue in the decision we make after the court’s remand.”).

Under the new rules, listing l2.05C no longer exists, and Plaintiff would instead he required to satisfy the
3 paragraphs of Rule 12.05@3). Under Rule 12.05@3), Plaintiffs IQ scores would satisfy Paragraph l, but
Plaintiff would also be required to show the following under Paragraph 21

Signiticant deficits in adaptive functioning currently manifested by extreme limitation of one, or marked

limitation of two, of the following areas of mental functioning

a. Understand, remember, or apply information (see 12.00]3.1); or

b. lnteract with others (see 12.00E2); or

c. Concentrate, persist, or maintain pace (sce 12.00E3); or

d. Adapt or manage oneself (see 12.00E4)
l_d. Plaintiff would also have to show under Paragraph 3 that the disorder began prior to age 22. ld.

7

A_Lue, 667 F.3d 470, 475 (4‘11 Cir. 2012) (“The ALJ found no deficits in adaptive functioning
generally and also found that no deficiency manifested itself before the age of 22. Either
finding alone, if supported by substantial evidence, Would be sufficient to support the
conciusion that Hancock did not satisfy” the requirement of deficits in adaptive functioning
manifested before age 22).

“Deficits in adaptive functioning can include limitations in areas such as
communication, seif~care, home living, sociai/interpersonai skills, use of community
resources, self-direction, functional academic skilis, Work, ieisure, heaitil, and safety.” law
v. Asau@, 467 F. App’X 214, 2012 WL 580239 cab ca sea 23, 2012). Under are regulatory
provisions applicable in this case, the Sociai Security Adniinistration ("SSA”) “doe's not
expressly define ‘deficits in adaptive functioning’ or specify the degree of deficit required (rnild
versus significant, for exampie), vvhether deficits must exist in one, tWo; or more categories of
adaptive functioning, or what methodology should be used to measure deficits in adaptive
functioning.” Biancas v. Astrue, 690 f". Supp. 2d 464, 476-477 (\X/.D. TeXas 2010). HoWever,
the regulations do provide definitions of social functioning and activities of daily living among
their general mental disorder provisions 20 C.F.R. Part 404, Subpart P, Appendix 1,
§ iZ.OU(C). Under those provisions, “[s]ociai functioning refers to [a ciairnant’s] capacity to
interact independently, appropriately, effectively, and on a sustained basis With other
7 individuais.” § 12.00(€)(2). lt may be assessed by evaluating a claimant’s ability “to get along
With others, such as family members, friends, neighbors, grocery clerks, landlords or bus
drivers.” id Sirniiarly, a claimant’s practical skills can be evaluated by assessing her “adaptive

activities[,] such as cieaning, shopping, cooking, taking public transportation, paying bi]is,

 

maintaining a residenee, caring appropriately for [one’s] grooming and hygiene, using

 

telephones and directories, and using a post office.” § 12.00((:)(1); see also Hawley v. Astrue,
lf\lo. 1:09CV246, 2012 WL 1268475, at *5 (M.D.N.C. April 16, 2012) (unpublished). The
factfinder may consider “the extent to which [the claimant is] capable of initiating and
participating in activities independent of supervision or direction.” 20 C.F.R. part 404, subpt.
P, Appendix l, § 12.00((:)(1). limitations in concentration, persistence, or pace, particularly
in the workplace, may also impact determinations 20 C.F.R. part 404, subpt. P, Appendix i,
§ 12.00((:)(2)-(3); Finally, poor school performance often provides the best, and in many cases
the only, direct evidence of adaptive functioning deBcits before age 22. §e§ |ackson v. Astrue,
467 F. App’>< at 21a ` l

in the present case, the AL] found thatJ despite Plaintiff’s low iQ scoresJ the “record
as a whole does not support intellectual disability as an irnpainnent.” (Tr. at 32.) The AL]
then recounted the following evidence in support of his conclusion:

[Plaintiff] testified that he has a ninth grade education and has not obtained a
GED. i~le further stated that he could read and write his name, and can read
street signsJ but not read a newspaper. He can make change, but cannot
otherwise add and subtract He stated that he took a written driver’s license
tests but that he copied his cousin’s test paper as they were taking the same test
at the same time.

'i`he record contains copies of school records that include a reference to a 1972
Slosson lQ score of 35. There is also an apparent California Test of Mentai
Maturity score from 1975, reflecting a 63 iQ. However, his last grade reports
show mostly B’s and C’s, with one D in the third reporting period There are
aiso some notes showing that some of [Plaintift’s] poor academic progress in
earlier grades was due to his poor attitude and lack of effort

The undersigned observes that [Piaintiff] has worked steadily since 1975-76,
with a number of years at or above SGA levels Furthermore, testimony from
the vocational expert indicated that at least some of this work was at the semi-
skiiied level [Plaintiff| has a driver’s license. During the consultative

9

psychological examination‘, [Plaintiff] reported previous work in the textile
industry as a fixer and sewing machine mechanic.

At the state agency review, both Dr. Skoll and Dr. Fulmer disagreed with the
consultative examination diagnosis of mental retardation, concluding that the
evidence was insufficient to support life-long intellectual disability and that the
evidence was more consistent with a learning disability 'l`he undersigned finds

these opinions persuasive in light of the record as a whole and adopts these

findings herein
(i`r. at 32-33.)

Plaintiff now argues that substantial evidence fails to support the AL]’s analysis of
Plaintiff’ s adaptive functioning and, in particular, the State agency psychologists’ opinions on
which the AL] relied. (`Pl.’s Br. [Doc. #12] at 6-7,) in making this argument, Plaintiff contends
that the following evidence supports his assertion that he suffered deficits in adaptive
functioning prior to age 22: “illiteracy; inability to do simple math; a limited and specially-
modified education; and . . . the diagnosis of mental retardation, which includes in its criteria
deficits in adaptive functioning” (I_d. at 7.) fiowever, Plaintiff’s school records, which serve
as the primary basis for his challenge, fail to support the level of intellectual impairment he
alleges

As the Alr.]’s decision reflects, Plaintiff earned mainly B’s and C’s in ninth grade, his
Hnal year of school (Tr. at 313.) l\/ioreover, none of his school records indicate that he was
in anything other than mainstream classes. (M Tr. at 313-27.) Despite Plaintiff’ s assertion
that he was unable to do even simple math, he took and passed Algebra l in ninth grade
Similarly, he earned a 78 and a 90, respectively, in his two semesters of freshman English, and

a 93 and an 85 in his first two semesters of freshman Science. (Tr. at 313.) 'i`he records

similarly reflect that he earned B’s and C’s the year prior in eighth grade. Ci`r. at 327.) Plaintiffs

10

fifth grade teacher did note that he had “difliculty with rcading.” However, she also noted,
like all of Plaintift’ s teachers, that he put in minimal effort and had “the ability to do much
better work if he would only apply himself.’J (Tr. at 3l7.) Plaintist failure to do his work,
along with extensive disciplinary issues, were cited as the basis for retaining him in second
grade. (ld_) lt does not appear that he repeated any.other grades. As the ALJ also noted,
Plaintit`t" s lQ scores, as measured during his school years, varied widely, with nine scores
ranging from 61 to §0, again throwing the exact extent of his intellectual limitations into doubt
(Tr. at 33, 313, 315-16.)

PlaintifF s argument also ignores the fact that the Al,] relied on more than the State
agency opinions in assessing adaptive functioning l\lotably, the AL] specifically found “these
opinions persuasive in light off/96 record as a whole.” (Tr. at 33) (ernphasis added). The record in
' question included Plaintiff’s school records, discussed at length aboveJ as well as evidence of
Plainan s long, successful work history, which included senn-skilled work. (Tr. at 33, 32, 85-
87, 25l-52.) Such work is generally viewed as inconsistent with the level of intellectual
impairment Plaintiff now alleges. §e_e_,eg;, ]ustice v. Comm’r of Soc. Sec., 515 Fed. App’x
583, 587 (Gth Cir. 2013) (rinding “a lengthy work history, including a variety of semiskilled and
unskilled positions” inconsistent with the adaptive functioning deficits required to meet
Listing 12.05€); Hnes v. Astrue, 317 Fed. Appx. 576, 579 (Sth Cir. 2009) (approving the Al,]’s
characterization of the plaintiff’ s prior work in a semi»skilled job as inconsistent with mental
retardation for purposes of Listing 12.05€). The AL] explained that he discounted the

consultative examiner’s diagnosis of mental retardation in light of all of the above evidence,

11

not the State agency conclusions alone. (Tr. at 33.) In addiuon, in analyzing Plaintiff’s mental
impairments at step two, the AL] found that:

ln activities of daily livingJ [PlaintifQ has mild restriction The record does not
reflect any limitation in terms of [Plaintiffs] ability to feed and dress himself, or
care for basic hygiene He has previously reported being able to do some
household chores and go shopping in the community While [Plaintiff] has
some restrictions in this functional area, the record shows that the restrictions
do not rise to the level that they meaningfully interfere with his capacity of
initiating and participating in daily living activities independent of supervision
or direction

in social functioning [Plaintifr] has mild difficulties The record does not reflect
any problems in this area and the report from a 2012 psychological consultative
examination concludes that he was capable of getting along with others and
dealing with routine job stress. 'l`he record shows that the impairment does not
rise to the level that it significantly interferes with his capacity to interact
independently, appropriately, effectively, and on a sustained basis with other
individuals

With regard to concentration, persistence or pace, [Plaintiff] has moderate

difficulties 'l` he psychological consultative examination noted that [Plaintiff|

was able to concentrate briefly during testing and that he worked accurately but

slowly. While the record shows that the impairment interferes with his ability

to sustain focused attention and concentration to the extent that it hinders him

for the timely completion of tasks commonly found in work settings, but does

not do so in a marked manner
(I`r. at 31.) Plaintiff does not challenge this portion of the AL]’s step two determination, and
these findings further support the Al.]’s determinations with regard to Plaintiff’s adaptive
functioning

ln short, the AL] properly analyzed, under the strictures of Listing 12.05€, whether
Plaintiff met his burden of demonstrau`ng deficits in adaptive functioning initially manifested

prior to age 22, and concluded that he did not. Accordingly, the Court finds no basis for

remand

12

IT IS THER_EFORE RECOMMENDED that the Commissioner’s decision finding
no disability be AFFIRl\/lED, that Plaintiff’s l\/lotion for judgment on the Pleadings [_`Doc.
#11] be DENlED, that Defendant’s l\/Iotion- for Summary judgment [Doc. #15] be
GRANTED, and that this action be DlSl\/[ISSH.D with prejudice

This, the 26th day of February, 2019.

/s/ loi Elizabeth Peal<e
United States Magistrate judge

13

